Citation Nr: 1333049	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.  He additionally had service in the United States Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, denied entitlement to service connection for bilateral hearing loss.  

The Veteran testified at a hearing before an RO Hearing Officer in August 2008.  A transcript of that hearing is of record.

The Board remanded the Veteran's appeal for further development in May 2011.  The Board additionally remanded claims of entitlement to service connection for left ear hearing loss and tinnitus.  Service connection for the disabilities was granted, however, in subsequent rating decisions.  Thus, the Veteran's appeal as to those claims has been satisfied.  


FINDING OF FACT

The Veteran has current right ear hearing loss that was incurred as a result of noise exposure in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for right ear hearing loss.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Active service includes not only active duty (AD), but also any period of active duty for training (ACDUTRA) resulting in disability or death from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) resulting in disability or death as a result of injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

II.  Analysis

A review of the record reveals that although the Veteran was not found to suffer from right ear hearing loss for VA purposes at the time of his most recent September 2012 VA audiological examination, he has been found to have right ear hearing impairment sufficient to reach disability status during the pendency of his appeal.  Namely, service treatment records (STRs) from his period of Reserve service contain the results of a March 2009 audiological testing.  These test results are as follows, for the right ear, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
40

Based on these testing results, the Board finds that the current disability requirement for service connection for right ear hearing loss has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the disability is shown the time a claim for VA disability compensation is filed or at any time during the pendency of that claim even if not shown on the most recent examination).

The Veteran has provided competent and credible reports of in-service noise exposure.  He testified during his August 2008 hearing that his military occupational specialty (MOS) was an aerospace ground equipment mechanic, exposing him to running generators, air compressors, and air conditioners, and other loud equipment along the flight line.  He also testified that he worked at Grissom Air Force Base, and that he was still a Reservist.  He noted that he was also exposed to noise while working in the power support section.  Thus, the second required element for service connection is satisfied.

The remaining question is whether there is a nexus between the Veteran's right ear hearing loss and his in-service exposure to hazardous noise.  In the September 2012 VA examination report, the examiner noted that the Veteran had right ear sensorineural hearing loss in the frequency range of 500-4000 Hertz, even though he did not meet the hearing impairment requirements established by VA to qualify as a disability.  The examiner further gave the opinion that the Veteran's hearing loss was at least as likely as not caused by or a result of his military service.  The examiner noted that the Veteran's STRs documented decreased hearing acuity during his service, and thus, the examiner concluded that the Veteran's military noise exposure could not be ruled out as a contributing factor to his current hearing loss.  

The VA examiner's opinion is fully articulated, fully informed, and well-reasoned.  The examiner noted the Veteran's service history and history of diminishing hearing acuity and provided a clear opinion that the Veteran's hearing loss could not be dissociated from his military noise exposure.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-2004 (2008).  The probative value of this opinion outweighs the prior December 2006 VA opinion that was based on the effects of the Veteran's active duty, alone, on his diagnosed hearing loss.  Thus, the Board finds that the opinion satisfies the final required element for service connection.  

Accordingly, all required elements for service connection for right ear hearing loss have been met.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


